Exhibit 10.1

AMENDMENT 2015-1

TO THE

DEVON ENERGY CORPORATION

BENEFIT RESTORATION PLAN

The Devon Energy Corporation Benefit Restoration Plan (the “Plan”) is amended,
effective February 1, 2015, as follows:

1. Section 4.1(b) of the Plan (“Determination of Target Benefit”) is amended to
delete the first flush paragraph thereof and replace it to read as follows:

“(b) Determination of Target Benefit. Except as otherwise set forth in Appendix
A hereto, a Participant’s “Target Benefit” shall be the benefit the Participant
would have been entitled to receive under the Retirement Plan if all of the
following paragraphs (i) through (iv) applied:”

2. A new Appendix A is added to the Plan to read as follows:

“APPENDIX A

A. Notwithstanding anything in Section 4.1 to the contrary, in the event the
Participant identified in the table below retires before his or her “Normal
Retirement Date,” the “Target Benefit” of such Participant shall be determined
as if the Participant satisfied the minimum age and “Years of Credited Service”
requirements to be eligible for an “Early Retirement Date” under the Retirement
Plan.

 

Employee Number

  

Date of Birth

10634    February 10, 1961

B. For purposes of this Appendix A, the terms “Normal Retirement Date,” “Years
of Credited Service” and “Early Retirement Date” shall have the meanings
assigned in the Retirement Plan.”

IN WITNESS WHEREOF, Devon Energy Corporation (acting through its authorized
delegate) has caused this Amendment 2015-1 to the Plan to be executed this 15th
day of April 2015.

 

DEVON ENERGY CORPORATION By:  

/s/ Frank W. Rudolph

Name:   Frank W. Rudolph Title:   Executive Vice President Human Resources